DETAILED CORRESPONDENCE
Summary
This is the initial Office Correspondence based on the Cumming, et al. application filed with the Office on 25 November 2019.

Claims 1-19 are currently pending and have been fully considered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The preliminary amendment filed on 25 November 2019, is acknowledged and has been entered.

Priority
The instant application is the US National Stage Application of an International Patent Application, PCT/EP2018/063525, filed on 23 May 2018, which claims priority to a UK Patent Application, GB 1708338.7, which was filed on 24 May 2017.  Therefore, the present application has an effective filing date of 24 May 2017.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted regarding the present application filed on 25 November 2019, 02 October 2020, and 20 January 2022, is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDSs have been considered by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 14 recites the limitation "the array".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by a US Patent Application Publication to Georgiou, et al. (US 2013/0098780 A1; hereinafter, “Georgiou”), as evidenced by a white paper by Wavelength Electronics (“Photodiode Basics: Selective & Operation”, Application Note AN-LD17 Rev A, 4 pgs., Jan 2020; hereinafter, “Wavelength”).

Regarding claim 1, Georgiou discloses a sensor system, a method of calibrating a sensor system, and a method of using a sensor system to observe biological or chemical activity ([0001]; which reads upon the instantly claimed, “[a]n apparatus for detecting metabolites in a biological sample”).  Georgiou teaches microfluidic channels may be provided to the sensor array in order to bring the sample of interest into contact with the sensor pixels in a predefined pattern ([0054]), wherein sample may be subject to reagents/treatments before entering the channel or may encounter reagents/treatments as it passes over the sensor array ([0056]; which reads upon the claimed, “a sample receiving module arranged to receive the biological sample and apply it to a test material whose properties are affected by the presence of metabolites to be detected, wherein the sample receiving module supports the test material in a reaction zone”).  Georgiou further teaches the described system may be fabricated in a commercially available 0.35 μm CMOS process, wherein said system can be intrinsically used for both optical imaging and pH sensing ([0029], which reads on, “a CMOS-based sensor unit having multiple sensing modalities”).  Additionally, Georgiou teaches a substrate upon which an array of sensor elements are integrated, wherein each sensing element comprises one or more electrochemical sensors, and one or more optical sensors (Abstract; reading upon, “the sensor unit comprising a substrate having a first sensing element and a second sensing element fabricated thereon”).  Georgiou also teaches more than one electrochemical or more than one optical sensor is integrated into a single sensor pixel, the sensors preferably being designed to detect different properties or having different sensitivities ([0032]; which reads on the claim limitation, “wherein the first sensing element and the second sensing element are arranged to detect simultaneously different properties of the test material within a common volume of the reaction zone to enable simultaneous detection of a plurality of metabolites”).

Regarding claim 2, Georgiou teaches more than one electrochemical or more than one optical sensor is integrated into a single sensor pixel, the sensors preferably being designed to detect different properties or having different sensitivities ([0032]).

Regarding claims 3 and 5, Georgiou teaches a photodiode ([0050]).

Regarding claim 4, Georgiou teaches a photodiode as a detector ([0050]).  While Georgiou does not explicitly teach an optical source for illuminating test material.  However, "[t]o serve as an anticipation when the reference is silent about the asserted inherent characteristic, such gap in the reference may be filled with recourse to extrinsic evidence. Such evidence must make clear that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill." (MPEP §2131.01 III).  Wavelength discloses how a photodiode operates when a photon strikes the p-n junction of the photodiode to produce an electrical current (1st ¶, What is a Photodiode, p. 1; Figure 3).  Therefore, the system disclosed by Georgiou must inherently incorporate an optical source to illuminate with optical radiation ("A claim is anticipated only if each and every element as set forth in the claim is found, either expressly or inherently described, in a single prior art reference."(emphasis added) MPEP §2131).

Regarding claim 6, Georgiou teaches the disclosed electro-chemical sensor may be any sensor capable of measuring electrical or chemical property ([0041]).

Regarding claim 7, Georgiou teaches a pH sensor ([0029]).

Regarding claim 8, Georgiou teaches a PG-ISFET (programmable gate ion sensitive field effect transistor) chemical sensor ([0041]).

Regarding claim 9, Georgiou teaches a reference electrode which may be a Ag/AgCl reference ([0042]).

Regarding claim 10, Georgiou teaches a method of observing biological or chemical activity and comprising providing a media to be observed adjacent a sensor or sensor system ([0019]).

Regarding claim 13, Georgiou teaches sensor pixels, wherein the sensor pixel has a photodiode 2 adjacent an ISFET 4, both surrounded by an inductor 3 ([0030]).

Regarding claim 15, Georgiou teaches resistive or other types of heating element may be included within the array, as well as temperature sensors provided by diodes, resistors or temperature-sensitive circuits, for applications requiring thermal control or heating ([0076]).

Regarding claim 16, it is noted a claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims" (MPEP §2115).  Claim 16 is drawn to an apparatus, and depends from instant claim 1. Claim 1 recites “[a]n apparatus for detecting metabolites in a biological sample” (emphasis added). Claim 16 only  recites the limitation that “the biological sample is blood serum”.  Therefore, claim 16 only specifies the material worked upon by the claimed apparatus, and does not further limit the claimed apparatus.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over a US Patent Application Publication to Huffstodt, et al. (US 2013/0217054 A1; hereinafter, “Huffstodt”) in view of Georgiou.

Regarding claim 17, Huffstodt discloses a method of determining concentrations of a plurality of analytes from a single blood sample placed in a single opening (Abstract; which reads upon the instantly claimed, “[a] method for detecting metabolites in a biological sample”).  Huffstodt teaches a hybrid test strip holder 22 that includes an opening 32 for receiving a blood sample ([0049]; which reads upon, “applying, in a reaction zone of a detection apparatus”), wherein additionally is taught layer of enzymatic reactants overlays the electrodes and provides a substrate for the sample ([0072]; reading upon, “the biological sample to a test material whose properties are affected by the presence of metabolites to be detected”).  Huffstodt further teaches to perform testing, the hybrid test strip is inserted into a testing device with optical and electrochemical testing mechanisms, where the optical testing mechanisms comprises a light sensor that senses the light reflected from the samples, and the electrochemical testing mechanism tested for a property, such as voltage, resistance, and/or current ([0073]; which reads upon the instant limitation, “simultaneously measuring different properties of the test material in a common volume of the reaction zone . . . [with] multiple sensing modalities”).  Huffstodt also teaches measured light level is processed by an analog-to-digital (A/D) converter and fed to a microprocessor that performs the calculation to determine the corresponding analyte level, and that the measured electrical property is also converted by an A/D converter and processed by a microprocessor to determine the corresponding analyte level ([0073]; which reads on “determining the presence of a plurality of metabolites based on output signals from the first sensing element and the second sensing element”).
Huffstodt does not explicitly teach a CMOS-based sensor unit comprising a substrate having a first sensing element and a second sensing element fabricated thereon.
However, Georgiou discloses a sensor system, a method of calibrating a sensor system, and a method of using a sensor system to observe biological or chemical activity ([0001]), wherein is taught said system may be fabricated in a commercially available 0.35 μm CMOS process, wherein said system can be intrinsically used for both optical imaging and pH sensing ([0029]).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to adopt the CMOS fabrication process taught by Georgiou in place of the hybrid strip set up of Huffstodt as this will allow for miniaturization of the sensing system.

Regarding claim 18, Huffstodt teaches the optical testing mechanisms comprises a light source and light sensor that senses the light reflected from the samples ([0073]), wherein photometric testing techniques may be used including transmissivity and absorption ([0050]).

Regarding claim 19, Huffstodt teaches the electrochemical testing mechanism tested for a property, such as voltage, resistance, and/or current ([0073]).  Huffstodt does not explicitly teach a pH sensor.
However, Georgiou teaches an electrochemical pH sensor ([0029]).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art to have made the simple substitution of one known element for another known element to replace the electrochemical testing mechanism within the method of Huffstodt with the CMOS-based pH sensor taught by Georgiou because pH is an important, fundament characteristic of analytical samples. 

Claims 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Georgiou in view of Huffstodt.

Regarding claims 11 and 12, Georgiou teaches all the limitations of claims 1 and 10, as outlined in the rejections above.  Georgiou also teaches a sample may be subject to reagents/treatments before entering the channel or may encounter reagents/treatments as it passes over the sensor array ([0056]).
However, Georgiou does not explicitly detail the composition of the reagents/treatments, such a reciting the liquid solution comprises a plurality of enzyme in a buffer solution.
However, Huffstodt discloses a method of determining concentrations of a plurality of analytes from a single blood sample placed in a single opening (Abstract), wherein is taught a layer of enzymatic reactants overlays the electrodes and provides a substrate for the sample, where the reactant used is dependent on the type of electrochemical test being conducted and the analyte being tested for ([0072]).  Huffstodt teaches test matrix which include buffers (e.g., CHAPS, Tables in Examples 8 and 10) and enzymes (e.g., peroxidase, lipase, glycerol kinase, cholesterol oxidase, and cholesterol esterase, Tables in Examples 8 and 10), wherein the pH was adjusted to be kept in a particular range (e.g., pH 5.7±0.10 and pH 5.00±0.10, Tables in Examples 8 and 10).
At the time of the filing of the present application, it would have been obvious to one of ordinary skill in the art that the generic reagents/treatments disclosed by Georgiou could be the explicit reagent matrices taught by Huffstodt, as this would allow for measurements of things such as triglycerides and cholesterol levels, which are significant clinical markers.

Regarding claim 14, Georgiou teaches the disclosed system further comprising a controller configured in use to separately address each of the sensor elements to drive the respective inductors and receive outputs of the respective sensors (Abstract).

Interview with the Examiner
If at any point during the prosecution it is believe an interview with the Examiner would further the prosecution of an application, please consider this option.
The Automated Interview Request form (AIR) is available to request an interview to be scheduled with the Examiner.  First, an authorization for internet communications regarding the case should be filed prior or with an AIR online request.
The internet communication authorization form (SB/0439), which authorizes or withdraws authorization for internet-based communication (e.g., video conferencing, email, etc.) for the application must be signed by the applicant or the attorney/agent for applicant.  The form can be found at:
https://www.uspto.gov/sites/default/files/documents/sb0439.pdf
The AIR form can be filled out online, and is automatically forwarded to the Examiner, who will call to confirm a requested time and date, or set up a mutually convenient time for the interview.  The form can be found at:
https://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html
The Examiner encourages, but does not require, interviews by the USPTO WebEx video conferencing.  This system allows for file-sharing along audio conferencing.  WebEx can be used as an internet browser add-on in Microsoft IE, Google Chrome, or Mozilla Foxfire, or as a temporary Java-based application on these browsers.  Steps for joining an Examiner setup WebEx can be found at the USPTO website:
https://www.uspto.gov/about-us/contact-us/video-conferencing-and-collaboration
Additionally, a blank email to the Examiner at the time of a telephonic interview can be used for a reply to easily allow for WebEx communication.
Please note, policy guidelines regarding Internet communications are detailed at MPEP §500-502.3, and office policy regarding interviews are detailed at MPEP §713.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN C BALL whose telephone number is (571)270-5119.  The examiner can normally be reached on M - F, 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. Christopher Ball/           Primary Examiner, Art Unit 1795
2 July 2022